The evidence supports the Family Court’s determination that the father neglected the subject children by engaging in acts of domestic violence against the children’s mother in their presence that impaired, or created an imminent danger of impairing, their physical, emotional, or mental conditions (see Family Ct Act § 1012 [f] [i] [B]; Matter of Lawrence G. [Lawrence P.G.— Stefanie V.], 97 AD3d 748 [2012]; Matter of Kiara C. [David C.], 85 AD3d 1025, 1026 [2011]). Moreover, additional evidence established a pattern of domestic violence and intimidation perpetrated by the father.
*797Further, the Family Court properly denied the branch of the father’s motion which was to vacate the determination in the order dated March 23, 2010, finding that he neglected the subject children (see CPLR 5015 [a]).
The father’s remaining contentions either are without merit or refer to matter dehors the record. Skelos, J.P., Balkin, Leventhal and Cohen, JJ., concur.